Exhibit 1 CONSULTANT AGREEMENT THIS AGREEMENT ("Agreement”) is made as of the 11th day of December, 2007 by and between StrikeForce Technologies, Inc. (herein referred to as the "Company") and Solakian Associates, LLC (herein referred to as the "Consultant"). WITNESSETH: WHEREAS, the Company desires to consider strategic alternatives available to it which include, but are not limited to, outside financial advisory services; and WHEREAS, the Consultant has offered to assist the Company as such a .financial advisor and aid the Company in the introduction of potential investors, and the Company desires to secure the services of the Consultant on the terms and conditions hereinafter set forth. AGREEMENT NOW, THEREFORE, in consideration of the premises and the mutual promises, conditions and covenants herein contained, the parties hereto do hereby agree as follows: 1.
